DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 8/5/21 are acknowledged and entered. Claims 1-19 are pending.
Applicant has removed the means plus function language invoking 112(f) by the present amendment. In particular, the word “means” has been removed, and the remaining language amended accordingly. Accordingly, the claims are no longer interpreted in accordance with 112(f).1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jusas (US 2006/0255140, previously cited) in view of Charych (US 2006/0287759, previously cited).2	Regarding claim 1, Jusas teaches an apparatus for inspecting a document wherein the document includes an RFID tag and a code, said apparatus comprising:	a casing configured to be portable with one hand by an operator inspecting the document (paragraph 0077: platform 10 with handle 60);	a reading area on said casing in which the document can be positioned to allow a reading of the code (paragraph 0084: area by barcode scanner 65);	scanner configured to read the code of the document positioned in said reading area (paragraph 0086: RFID reader/writer 90);	a first RFID device for communicating with the RFID tag (paragraph 0084: barcode scanner 65);	comparator configured to compare information provided by said scanning means with information provided by said first RFID device (paragraph 0089), wherein:	said scanner comprises at least one linear image sensor3 movable in said reading area so as to perform a code reading scan (paragraph 0084: area by barcode scanner 65);	the apparatus comprises motor means (paragraph 0075).	Jusas does not explicitly teach a motor configured to move said linear image sensor in a moving direction that is transverse to a longitudinal extension of said linear image sensor;	said motor comprises at least two motors which are distinct from each other and are operable independently of each other.	Charych teaches a motor configured to move said linear image sensor in a moving direction that is transverse to a longitudinal extension of said linear image sensor (paragraph 0033: motors 25a);	said motor comprises at least two motors which are distinct from each other and are operable independently of each other (paragraph 0033: motors 25a).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Jusas and Charych, because such a combination aids in reading RFID tags properly (paragraphs 0008 & 0034 of Charych).4	Regarding claim 2, Charych further teaches each of said motors is configured to operate on a respective end of said linear image sensor (paragraph 0033).	Regarding claim 3, Charych further teaches said at least two motors are arranged on two opposite sides of said scanner (Figs. 3A & 3B).	Regarding claims 4 and 17, Charych further teaches said at least two motors comprise two linear motors (paragraph 0033).	Regarding claims 5 and 18, Charych further teaches a guide with at least two sliding guides each coupled to a respective end of said linear image sensor (paragraph 0033: guide rails 5).	Regarding claim 6, Charych further teaches aid at least two sliding guides are distinct and parallel to each other (paragraph 0033: guide rails 5).	Regarding claim 7, Jusas further teaches a lock configured to lock the document, said lock comprising at least one free end which defines at least one opening for insertion and extraction of at least a portion of the document (paragraph 0078).	Regarding claim 9, Jusas further teaches said reading area is defined by a transparent wall of said casing (paragraph 0084).	Regarding claim 10, Charych further teaches a display connected to said comparator so as to display at least one result of a comparison operated by said comparator (paragraph 0041).	Regarding claim 11, Charych further teaches said display is arranged on a side of the casing that is opposite a side which has said reading area (paragraph 0041).	Regarding claim 15, Jusas further teaches said casing is configured to contain and support at least said scanner and said motor (paragraph 0077).	Regarding claim 16, Charych further teaches said at least two motors are arranged on two opposite sides of said scanning means (paragraph 0033 & Figs. 3A & 3B).
Allowable Subject Matter
Claims 8, 12-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/5/21 have been fully considered but they are not persuasive. Applicant argues that the cited art fails to teach certain limitations of the claims and that there is no motivation to combine the references. Applicant’s Remarks, pages 8-11.	In particular, Applicant argues that the cited art fails to teach a single linear image sensor. This is allegedly because motors 25a and 25b move antenna mounts 6a and 6b. Id. at 9. However, Applicant’s claim recites “a motor configured to move said linear image sensor in a moving direction that is transverse to a longitudinal extension of said linear image sensor.” Such language does not preclude two antenna mounts together serving as one image sensor as in Charych. It is clear from the disclosure of Charych that the two image sensors are intended to serve as a single sensor within the system. For example, paragraph 0034 describes using the two components together to serve as single sensing purpose. As a result, Charych teaches this limitation.	Next, Applicant argues that the rejection fails to provide a reason for motivation to combine the references. Applicant’s Remarks, page 10. Applicant speculates that “Such statement appears to imply that Jusas' apparatus does not or is unable to adequately read RFID tags, such that a skilled artisan would have been motivated in the first place to modify Jusas' apparatus to have Charych's motors.” Id. 	Applicant operates under the requirement that the references themselves alone must provide the reason to combine, and absent such a teaching, the rejection necessarily disparages the references. Such a requirement is unsupported by case law and the MPEP. “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).” MPEP § 2144(I). Moreover, arguments of counsel cannot take the place of objective evidence. In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).	Applicant’s arguments to this end are not persuasive. It is a well-known5 aim in RFID scanning to align scanner and tags properly so as to ensure a proper read of the tags. One of ordinary skill in the art would be motivated to find new ways to ensure proper alignment and reading orientation. Additionally, Charych contemplated such a motivation in paragraph 0035: “The antennas on the right and left side of the pallet will help determine if a case is on the pallet or off.” This directly states that proper alignment is important for RFID scanning.6	As a result, the motivation to combine is proper. One of ordinary skill in the art would be motivated by the general engineering aim of improving alignment and by the suggestions from Charych to combine the references. The claims are obvious.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.7
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See Non-final Office Action dated 5/7/21, pages 2-4. In particular, the claims no longer meet the three prong test for interpretation under 112(f) as outlined in the Non-final Office Action, page 3. The means plus function language no longer appears in the claims.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 See discussion below in the Response to Arguments section.
        4 See discussion below in the Response to Arguments section.
        5 The Examiner takes Official Notice that it is a common goal in RFID scanning to ensure proper alignment of the scanner and tags. It is also noted that Charych provides additional evidence of this aim. See paragraph 0035.
        6 Note that this is used to highlight the importance of proper alignment, not that the combination involves scanning pallets. The combination only uses the portions of the references as noted above in the rejection.
        7 The Examiner can also be reached at matthew.mikels@uspto.gov.